OPINION — AG — ** INDIAN TERRITORY — COUNTY EXCISE BOARD — MILLAGE RATE ** (1) PURSUANT TO 11 Ohio St. 21-109 [11-21-109], A COUNTY EXCISE BOARD OF ANY COUNTY IN THE STATE CAN APPLY A DIFFERENT MILLAGE RATE, THAN IS APPLIED TO REAL ESTATE GENERALLY IN A MUNICIPALITY, TO TRACTS OF LAND IN EXCESS OF FIVE(5) ACRES USED FOR AGRICULTURAL PURPOSES WHICH ARE LOCATED IN A MUNICIPALITY, BUT NOT PROVIDED WITH ORDINARY MUNICIPAL SERVICES. (2) THE CORRECT PROCEDURE FOR APPLYING THE $100.00 HOUSEHOLD EXEMPTION, AUTHORIZED BY ARTICLE X, SECTION 6, IS TO SUBTRACT THE VALUE OF SUCH EXEMPTION FROM THE ASSESSED VALUE OF THE TAXPAYER'S PERSONAL PROPERTY. (MUNICIPAL TAXATION, EXEMPTION, TAXATION, FAIR CASH VALUE, ASSESSED VALUE, AD VALOREM TAXATION, HOUSEHOLD EXEMPTION) CITE: 11 Ohio St. 21-109 [11-21-109] 68 Ohio St. 2405 [68-2405] ARTICLE V, SECTION 50, ARTICLE V, SECTION 59, ARTICLE V, SECTION 6, ARTICLE X, SECTION 8 (GERALD E. WEIS)